By the whole Court.
The plaintiff’s deed vested him immediately with the fee of the land, and was defeasible only by the payment of two certain notes, one of which is not yet paid. The suit had upon it was a demand, but not payment. As to the plaintiff’s having made his election by that suit, it is true, he can have but one satisfaction for his debt, but both securities hold till he has that. No proceedings on the note, short of payment, will exonerate the land; nor will ejectment, or any proceedings on the land, discharge the note, unless it *256be a foreclosure of tbe equity of redemption, which takes it out of tbe nature of .a pledge, and appropriates it in payment; nor, as batb been contended, is tbe pendency of a process on one of tbe securities, a bar in tbe meantime to a process on tbe other. It batb been adjudged, that pending a process in chancery, for a foreclosure, a suit may be brought on tbe bond- — -in tbe case of Burnell v. Martin, Douglas’ Rep. 401. In which case it was said, by tbe judge, to have been “settled, over and over again, that a person in such case, is at liberty to pursue all bis remedies at once.” Satisfaction for tbe debt, is tbe object; tbis it is tbe duty of tbe debtor to make, and all tbe pledges or securities bo lias seen fit to give, to enforce a fulfillment of tbe duty, bold, and may be relied on and pursued, until it is performed. Should there be an attempt to pursue either of them farther, specific relief may be bad, by an audita querela, or a bill in equity: Wherefore, the process upon tbe note, in this case, as it has not produced satisfaction of tbe debt, is no bar to tbe present action.
So judgment was rendered for tbe plaintiff.
Note.— Tbis judgment was afterwards affirmed in tbe Supreme Court of Errors.